            Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 1 of 24




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                     :
 THOMAS REMICK, NADIYAH WALKER,                      :
 JAY DIAZ, MICHAEL ALEJANDRO,                        :     Case No.
 MICHAEL DANTZLER, ROBERT                            :
 HINTON, JOSEPH WEISS, JOSEPH                        :
 SKINNER, SADDAM ABDULLAH, and                       :
 JAMES BETHEA, on behalf of themselves               :
 and all others similarly situated,                  :
                                                     :     ELECTRONICALLY FILED
        Plaintiffs-Petitioners,                      :
                                                     :
                                                     :     IMMEDIATE RELIEF SOUGHT
                 v.                                  :
                                                     :
 CITY OF PHILADELPHIA; and BLANCHE                   :
 CARNEY, in her official capacity as                 :
 Commissioner of Prisons,                            :
                                                     :
        Defendants-Respondents.                      :
                                                     :



             CLASS ACTION COMPLAINT FOR DECLARATORY
   AND INJUNCTIVE RELIEF AND PETITION FOR WRITS OF HABEAS CORPUS

                                       INTRODUCTION

       1.       Plaintiffs-Petitioners (“Plaintiffs”) are ten individuals held at the Philadelphia

Department of Prisons (“PDP”) who, as a result of the policies, practices, and actions adopted and

undertaken by Defendants-Respondents (“Defendants”), are at significant risk of contracting

COVID-19 (also known as the Coronavirus) and suffering from severe disease and possible death.

The current conditions of confinement at PDP’s facilities create a heightened and unreasonable

risk of COVID-19 for any confined person, and a substantial risk of severe illness or death for

those who are elderly and/or medically vulnerable to COVID-19. The named Plaintiffs, on their

own behalf and on behalf of all others similarly situated, seek immediate changes in the conditions
            Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 2 of 24




of their confinement to protect them from this clear and present danger of disease and death, and

to ensure humane living conditions, as required by the United States Constitution. Plaintiffs seek

injunctive relief that would require, among other things, Defendants to comply with recognized

public health and safety measures, as adopted by the Centers for Disease Control and Prevention

(“CDC”), to prevent the spread of the virus for those confined at jails and prisons.

       2.       Absent the implementation of and strict adherence to emergency measures that

comply with these recommended public health and safety measures, Plaintiffs seek the release of

individuals 55 and older and those with medical conditions that place them at heightened risk of

severe illness or death from COVID-19, as these individuals face heightened risks of life-

threatening conditions, and their removal from PDP would facilitate the quarantine and social

distancing measures recommended by the CDC and other public health officials.

       3.       Prisons and jails have become epicenters of COVID-19 in cities throughout the

country. In the PDP, on April 16, the city reported that a cumulative total of 100 incarcerated

people had tested positive for the virus.1 The next day, Philadelphia Commissioner of Public

Health Dr. Thomas Farley reported an additional thirteen new cases within the PDP.2 By Sunday,

April 19, the number of total reported cases rose to over 120.3 These numbers will continue to rise


1
  On Thursday, April 16, 2020, Philadelphia Managing Director Brian Abernathy provided this
information during an April 16th, 2020 press conference. See Philadelphia Department of Public
Health, Update on COVID-19 Coronavirus Response in Philadelphia, Facebook (April 16,
2020), https://www.facebook.com/phillyhealth/videos/175556743555021 (Managing Director
Abernathy noting that 100 incarcerated individual tested positive at approximately the 26 minute
mark).
2
 See Philadelphia Department of Public Health, Update on COVID-19 Coronavirus Response in
Philadelphia, Facebook (April 17, 2020), https://www.facebook.com/phillyhealth/videos/
2975919772519206/ (Dr. Farley noting the increase at approximately the 12 minute mark).
3
  See Max Marin & Aaron Moselle, ‘Scared for Their Lives’: Inside the Coronavirus Outbreak in
Philadelphia’s Jails, WHYY (April 19, 2020), https://whyy.org/articles/scared-for-their-lives-
inside-the-coronavirus-outbreak-in-philadelphias-jails/.


                                                 2
            Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 3 of 24




exponentially. The population within PDP is uniquely vulnerable to the spread of COVID-19 due

to the congregate nature of jails, exacerbated by unnecessary crowding, inadequate sanitation,

denial of hygiene products, and inadequate quarantine procedures. The current conditions within

PDP’s facilities create an extreme risk for the rapid, uncontrollable spread of COVID-19 among

the incarcerated population, correctional officers, health care workers, and beyond jail walls to the

larger Philadelphia community.

       4.       To comply with basic Constitutional guarantees against cruel and unusual

punishment and due process of law, conditions must be substantially improved to adhere to CDC

guidelines for social distancing and enhanced sanitation and hygiene practices. Defendants must

implement adequate quarantine and social distancing protocols; provide adequate hygiene

supplies; ensure that sanitation practices conform to CDC standards; conduct recreation and meal

service in a manner that allows for appropriate social distancing; and require the use of Personal

Protective Equipment (“PPE”) for staff and those incarcerated.

                           I.       JURISDICTION AND VENUE

       5.       Plaintiffs bring this putative class action pursuant to 22 U.S.C. § 2241, 42 U.S.C.

§ 1983, 28 U.S.C. §§ 2201, 2202, and the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et

seq. (“ADA”), for relief from both detention and conditions of confinement that violate their

Fourteenth Amendment and/or Eighth Amendment rights under the U.S. Constitution.

       6.       This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§ 2241 (habeas corpus), 28 U.S.C. § 1651 (All Writs Act), 28 U.S.C. § 1343(a) (civil rights

jurisdiction), and 28 U.S.C. § 1331 (federal question jurisdiction).

       7.       This Court is the appropriate venue pursuant to 28 U.S.C. § 1391(b)(2) because the

events and omissions giving rise to the claims occurred in the Eastern District of Pennsylvania.




                                                 3
            Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 4 of 24




                                      II.       PARTIES
       8.       Thomas Remick, Nadiyah Walker, Jay Diaz, Michael Alejandro, Michael Dantzler,

Robert Hinton, Joseph Weiss, Joseph Skinner, Saddam Abdullah and James Bethea are all adult

individuals currently incarcerated at a PDP facility and are at a heightened risk for more severe

symptoms and potential death from COVID-19 due to their age and/or underlying medical

conditions. They sue for injunctive and declaratory relief on behalf of themselves and on behalf

of those who currently are or will in the future be subject to these unconstitutional conditions of

confinement within the PDP.

       9.       Defendant City of Philadelphia is a political subdivision organized and existing

under the laws of the Commonwealth of Pennsylvania. The City of Philadelphia funds, controls,

and operates the Philadelphia Department of Prisons. The City of Philadelphia currently has

immediate custody over Plaintiffs and all other putative class members.

       10.      Defendant Blanche Carney is the Commissioner of PDP.            Defendant Carney

currently has immediate custody over Plaintiffs and all other putative class members. Defendant

Carney is a policymaker for the City of Philadelphia, and she is sued in her official capacity.

       11.      Defendant City of Philadelphia and Carney have at all relevant times acted under

color of state law.




                                                 4
           Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 5 of 24




                           III.        FACTUAL ALLEGATIONS
                COVID-19 Poses a Significant Risk of Illness, Injury, and Death.
          12.   We are in the midst of the most significant pandemic in generations. As of April

20, 2020, there were 32,284 confirmed cases of COVID-19 in Pennsylvania and 1,112 deaths.4,5

In the City of Philadelphia, there have been 8,764 cases and 240 deaths as of April 20.6 These

numbers likely underestimate the impact and spread of the virus, given the lack of testing.7

          13.   The virus spreads from person to person through respiratory droplets, close

personal contact, and from contact with contaminated surfaces and objects.8 There is no vaccine

against COVID-19, and there is no known medication to prevent or treat infection.9 Social

distancing (deliberately keeping at least six feet of space between persons10) and a vigilant hygiene

regimen, including washing hands frequently with soap and water, are the only known measures




4
  See Exhibit A, Expert Declaration of Dr. Joseph Amon, Ph.D. MSPH, ¶ 5 (“Amon Decl.”). Dr.
Amon is an infectious disease epidemiologist, Director of Global Health and Clinical Professor in
the department of Community Health and Prevention at the Drexel Dornsife School of Public
Health with past experience as an epidemiologist in the Epidemic Intelligence Service of the U.S.
Center for Disease Control and Prevention.
5
 COVID-19 Data for Pennsylvania, Philadelphia Department of Health (April 2020),
https://cutt.ly/Tt1J66h.
6
    Id.
7
 See Exhibit B, Expert Declaration of Robert L. Cohen, M.D., ¶ 24(i) (“Cohen Decl.”). Dr. Cohen,
an internist with more than 30 years of experience, is an expert in correctional health care and
correctional health system management. He has been appointed as a federal court monitor of
healthcare delivery in jails and prisons around the country and for decades has provided expert
consulting on conditions within the PDP.
8
    Amon Decl. ¶ 21; Cohen Decl. ¶ 11.
9
    Amon Decl. ¶ 6; Cohen Decl. ¶ 2.
10
     Amon Decl. ¶ 22-24; Cohen Decl. ¶ 21.



                                                 5
           Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 6 of 24




for protecting against transmission of COVID-19.11 Because the coronavirus spreads among

people who do not show symptoms, everyone has to act as if everyone has the disease.12

         14.    The older a person is, the greater their risk of serious illness or death from COVID-

19.13 A February 29, 2020 preliminary report found that individuals age 50-59 had an overall

mortality rate of 1.3%; 60-69-year-olds had an overall 3.6% mortality rate, and those 70-79 years

old had an 8% mortality rate.14

         15.    People of any age are also at an elevated risk if they suffer from certain underlying

medical conditions, including lung disease, heart disease, chronic liver or kidney disease

(including hepatitis and dialysis patients), diabetes, epilepsy, hypertension, compromised immune

systems (such as from cancer, HIV, or autoimmune disease), blood disorders (including sickle cell

disease), inherited metabolic disorders, stroke, developmental delay, or asthma.15 An early report

from the World Health Organization (“WHO”) estimated the mortality rate of 13.2% for COVID-

19 patients with cardiovascular disease, 9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic

respiratory disease, and 7.6% for cancer.16




11
     Amon Decl. ¶ 22-24; Cohen Decl. ¶ 9.
12
     Cohen Decl. ¶ 12.
13
  Amon Decl. ¶ 9 (observing that “those ≥54 years could be considered high risk for severe disease
and death.”); Cohen Decl. ¶ 36.
14
  Age, Sex, Existing Conditions of COVID-19 Cases and Deaths Chart, https://cutt.ly/ytEimUQ
(data analysis based on WHO China Joint Mission Report).
15
     Amon Decl. ¶ 8; Cohen Decl. ¶ 43.
16
  Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World
Health Organization (Feb. 28, 2020), at 12, https://www.who.int/docs/default-
source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf



                                                  6
            Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 7 of 24




           16.   The need for care, including intensive care, and the likelihood of death, is much

higher from COVID-19 infection than from influenza.17 According to recent estimates, the fatality

rate of people infected with COVID-19 is about ten times higher than a severe seasonal influenza,

even in advanced countries with highly effective health care systems. 18 For people in the highest

risk populations, the fatality rate of COVID-19 infection can be greater than 13 percent.19 Patients

who do not die from serious cases of COVID-19 may face prolonged recovery periods, including

extensive rehabilitation from neurological damage, loss of digits, and loss of respiratory capacity.20

                 COVID-19 Poses an Increased Risk of Serious Harm or Death in
                 Correctional Settings, Including the PDP.
           17.   People in congregate environments—places where people live, eat, and sleep in

close proximity—face increased danger of coronavirus infection and COVID-19, as already

evidenced by the rapid spread of the virus in cruise ships and nursing homes.21 It is extremely

difficult, and at times impossible, for people who are confined in prisons, jails, and detention

centers to engage in the necessary social distancing and hygiene required to mitigate the risk of

transmission of the disease.22




17
   House Oversight and Reform Committee Hearing on Coronavirus Response, Day 1, C-SPAN
(March 11, 2020), https://www.c-span.org/video/?470224-1/dr-fauci-warns-congress-
coronavirus-outbreak-worse.
18
   How the Novel Coronavirus and the Flu are Alike...and Different, NPR (March 20, 2020),
https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-coronavirus-
and-the-flu-are-alike-and-different.
19
     Cohen Decl. ¶ 44.
20
  Y. Wu et al., Nervous System Involvement After Infection with COVID-19 and Other
Coronaviruses (March 30, 2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7146689/.
21
     Amon Decl. ¶ 29; Cohen Decl. ¶ 5.
22
     Id.



                                                  7
           Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 8 of 24




          18.    Correctional settings further increase the risk of contracting COVID-19 because of

the concentration of people with chronic, often untreated, illnesses in a setting with minimal levels

of sanitation, limited access to personal hygiene, limited access to medical care, presence of many

high-contact surfaces, and no possibility of staying at a distance from others.23

          19.    Incarcerated people are dying, including a recent death of an incarcerated person at

the Riverside Correctional Facility (“RCF”), the women’s prison within the PDP.24 At the Chicago

Cook County Jail and at New York City Rikers Island, the transmission rates for COVID-19 are

estimated to be the highest in the world.25

          20.    Numerous public health experts, including Dr. Joseph Amon,26 Dr. Robert L.

Cohen,27 Dr. Gregg Gonsalves,28 Ross MacDonald,29 Dr. Marc Stern,30 Dr. Oluwadamilola T.




23
     Amon Decl. ¶¶ 28-29, 33-35, 38, 43, 45; Cohen Decl. ¶¶ 4-5, 36.
24
   Jeremy Roebuck, Laura McCrystal, Chris Palmer and Dylan Purcell, Philly Reports First
Inmate Death From Coronavirus In Its Jails, Philadelphia Inquirer (April 14, 2020)
https://www.inquirer.com/news/philly-jail-coronavirus-death-inmate-first-blanche-carney-
20200414.html; see also He Died In Prison From The Coronavirus — Three Days Before A
Breakthrough In His 30-Year Fight To Clear His Name, Philadelphia Inquirer (April 15, 2020),
https://www.inquirer.com/news/sci-phoenix-coronavirus-death-rudolph-sutton-pennsylvania-
innocence-project-20200415.html (detailing first death from COVID-19 in the Pennsylvania
Department of Corrections).
25
     Amon Decl. ¶ 38; Cohen Decl. ¶ 17-18, 39.
26
     Amon Decl. ¶ 63.
27
     Cohen Decl. ¶ 4-6.
28
  Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus Outbreak,
Connecticut Mirror (March 11, 2020), https://cutt.ly/BtRSxCF.
 Craig McCarthy and Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’
29

New York Post (March 19, 2020), https://cutt.ly/ptRSnVo.
30
   Marc F. Stern, MD, MPH, Washington State Jails Coronavirus Management Suggestions in 3
“Buckets,” Washington Assoc. of Sheriffs & Police Chiefs (March 5, 2020),
https://cutt.ly/EtRSm4R.



                                                  8
            Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 9 of 24




Oladeru and Adam Beckman,31 Dr. Anne Spaulding,32 Homer Venters,33 the faculty at Johns

Hopkins schools of nursing, medicine, and public health,34 and Josiah Rich35 have all strongly

cautioned that people booked into and held in jails are likely to face serious, even grave, harm due

to the COVID-19 pandemic.

          21.    Each day of the past week, between 1 and 13 new people have tested positive for

the virus within PDP with greater than 120 cases reported within the facilities.36 On April 17,

2020, at the City’s daily Update on COVID-19 Response in Philadelphia, Dr. Thomas Farley,

Commissioner of Public Health, announced that there were 13 new cases in PDP in one day

alone.37

          22.    Two weeks ago, within PDP, the infection rate was more than double the rate of

infection of the City as a whole.38




31
  Oluwadamilola T. Oladeru, et al., What COVID-19 Means for America’s Incarcerated
Population – and How to Ensure It’s Not Left Behind, (March 10, 2020), https://cutt.ly/QtRSYNA.
32
  Anne C. Spaulding, MD MPDH, Coronavirus COVID-19 and the Correctional Jail, Emory
Center for the Health of Incarcerated Persons (March 9, 2020).
33
  Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People, Mother Jones
(March 12, 2020), https://cutt.ly/jtRSPnk.
34
   Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing, and Bloomberg
School of Public Health to Hon. Larry Hogan, Gov. of Maryland, March 25, 2020,
https://cutt.ly/stERiXk.
35
  Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus Impact on
Prisons, The Guardian (March 13, 2020 3:00 p.m.), https://cutt.ly/itRSDNH.
36
     See supra notes 1-2.
37
     See supra note 2.
38
   See The Defender Association of Philadelphia, Covid-19 in Philly Jails,
https://www.philadefender.org/wp-content/uploads/2020/04/Jail-Infection-Jurisdictions-and-
Zip_Landing-Page_4.8.20.pdf; Cohen Decl. ¶ 7.



                                                 9
           Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 10 of 24




         23.    The higher rate of COVID-19 infections in the PDP exacerbates the

disproportionate impact the virus has had on people of color, both nationally and in Philadelphia.39

In Philadelphia, Black people make up 44 percent of the City’s total population, yet as of February,

over 69 percent of the incarcerated people in the PDP were Black, and almost 19 percent were

Latinx, with racial minorities totaling over 88 percent of the incarcerated population.40

         24.    Staff as well as incarcerated people are being infected with COVID-19. Defendants

have adopted a policy of not disclosing the number of correctional officers who have tested

positive, but as of April 16, 2020, 43 officers self-reported positive tests.41

         25.    Risk mitigation is the only viable strategy to combat the spread of COVID-19 and

prevent serious harm or death to class members.42 This requires creating and implementing a

comprehensive plan to address the spread of COVID-19 in PDP. Given the current population

numbers and the housing structures within PDP, risk mitigation also requires the release of

individuals who are at high risk of severe disease if infected with COVID-19.43 Release of the

medically vulnerable population protects them from transmission of COVID-19, limits the burden




39
  Ryan Briggs, Nina Feldman, African Americans Lead Coronavirus Deaths In Philadelphia,
WHYY (April 8, 2020), https://whyy.org/articles/african-americans-lead-coronavirus-deaths-in-
philadelphia/; see also CBS News, Philadelphia’s Black Communities Disproportionately Hit By
City’s Coronavirus Pandemic (April 10, 2020), https://www.cbsnews.com/news/coronavirus-
pandemic-philadelphia-black-communities-disproportionately-hit/.
40
   Philadelphia Jail Report: July 2016 – February 2020,
https://www.phila.gov/media/20200320153910/Full-Public-Jail-Report-February-2020-1.pdf.
41
   Prisoners Being Released from City, State Prisons Are Not Being Tested for COVID-19, NBC
Philadelphia (April 16, 2020), https://www.nbcphiladelphia.com/investigators/prisoners-being-
released-from-city-state-prisons-are-not-being-tested-for-covid-19/2365885/.
42
     See Amon Decl. ¶ 60; Cohen Decl. ¶ 9.
43
     Amon Decl. ¶ 60; Cohen Decl. ¶ 43.



                                                  10
           Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 11 of 24




on the region’s health care infrastructure by reducing the number of people who will become

seriously ill from COVID-19, and facilitates other risk mitigation measures.44

         26.     Defendants have failed to respond to and manage the continued risk of harm posed

by the COVID-19 outbreak by not following public health guidance from the CDC for correctional

facilities. The guidelines require: (a) providing all incarcerated persons a six-foot radius or more

of distance from any other persons, including during meals, transportation, court sessions,

recreation, counts, and all other activities; (b) instituting a safety plan to prevent a COVID-19

outbreak in PDP’s facilities in accordance with CDC guidelines; (c) making sanitation solutions

readily and freely available for the purposes of cleaning cells, dormitories, laundry, and eating

areas, including sufficient antibacterial soap, and lifting any ban on alcohol-based hygiene supplies

(e.g. hand sanitizer, cleaning wipes); (d) providing adequate and appropriate COVID-19 testing

for incarcerated persons, jail staff, and visitors; (e) waiving all medical co-pays for those

experiencing COVID-19 like symptoms; and (f) providing sufficient personal protective

equipment, particularly masks, and to all staff and incarcerated people.45




44
     Amon Decl. ¶ 51, 60; Cohen Decl. ¶ 10, 43.
45
     Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus
     Disease 2019 (COVID-19) in Correctional and Detention Facilities,
     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
     correctional-detention.html.


                                                  11
         Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 12 of 24




                The Current Conditions of Confinement at PDP’s Facilities Fail to Comply
                with CDC Guidelines and Exacerbate the Extreme and Imminent Danger
                Faced by Class Members of Contracting and Possibly Dying from COVID-
                19.
        27.     Defendants have failed to implement the necessary safeguards outlined above, thus

creating extreme risk to all incarcerated individuals in the PDP, and imminent danger to

Plaintiffs.46

        28.     Defendants fail to allow for adequate social distancing consistent with all public

health guidelines.

                a.     The Detention Center (“DC”) contains both dormitory-style housing

(“dorms”) as well as several cellblocks. Individuals housed in dorms sleep in bunk beds less than

6 feet apart. The dorms, in some circumstances, house more than 30 individuals in a unit. One

block is comprised of multiple dorm units, each a cage-like structure, with only metal fencing

separating each unit such that air flows between each block, allowing the transmission of COVID-

19 between units. Social distancing is not possible in this setting.

                b.     Many people incarcerated in PDP are double-celled. In Curran-Fromhold

Correctional Facility (“CFCF”), up to four people may be housed in a quarantine cell. Due to the

size of the typical PDP cell, which contains bunk beds, a toilet, a sink, and sometimes a desk, it is

difficult or impossible for cellmates to remain six feet apart at all times.

                c.     Phone usage is vital during the pandemic for people to contact their

attorneys as well as friends and family who are not permitted to visit. Because of the way phones




46
   The named Plaintiffs have provided Declarations outlining their experiences in PDP’s
facilities. See Exhibit C. Plaintiffs’ experts’ Declarations review the concerning patterns and
trends identified in those Declarations. See Amon Decl. ¶ 33; Cohen Decl. ¶ 24.


                                                  12
           Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 13 of 24




are positioned, using phones requires standing within two feet of other people for extended periods

of time.

        29.      Defendants have failed to adequately and consistently provide necessary hygiene

products for incarcerated people in PDP.

                 a.     Soap is not available for all incarcerated people at all times, especially for

 those who cannot buy soap from the commissary.             Some who have requested soap from

 correctional officers were told that no free soap is available.

                 b.     At least one named Plaintiff went without soap for four days.

                 c.     Plaintiffs are unable to consistently wash their hands.

                 d.     PDP does not provide any hand sanitizer to those incarcerated within their

facilities.

        30.      Defendants have failed to provide for adequate cleaning, sanitizing and disinfecting

of all spaces.

                 a.     Cleaning and disinfectant supplies are inadequate for regular and necessary

cleaning of living areas, including cells. PDP failed to provide plaintiffs with the bleach and

disinfectant necessary to clean their cells on a regular basis. Some Plaintiffs have gone for a month

without being able to clean and disinfect their cells.

                 b.     People at all PDP facilities must share phones that are not disinfected

between uses.

                 c.     People at all PDP facilities must share showers, sinks, and toilets that are

not cleaned or disinfected between each use.

                 d.     No toilets in PDP facilities have lids. Many toilets fail to adequately flush,

allowing waste matter to remain.




                                                  13
         Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 14 of 24




       31.     Defendants have failed to provide and mandate the use of adequate personal

protective equipment.

               a.       Correctional officers, and even prison medical staff, inconsistently use

masks and often interact with people without wearing masks. These same correctional officers

move between different areas of PDP’s facilities.

               b.       Although PDP has distributed cloth face masks to incarcerated people, PDP

does not clean or exchange these cloth face masks on an adequate basis, and Plaintiffs have been

required to wear the same mask for multiple days or weeks. Nor does PDP instruct people how to

wear the masks.

       32.      Defendants have failed to provide for adequate isolation or quarantine measures.

               a.       Upon entry to the PDP, incarcerated people are placed into a “quarantine”

unit. This is a standard prison practice for new admissions to jail facilities at all times. Due to the

COVID-19 pandemic, the need for a quarantine unit is enhanced—and requires placement for a

minimum of 14 days. In PDP facilities, however, people newly admitted are not always held in

quarantine for a full 14 days before transfer to general population.

               b.       When an incarcerated person displays symptoms of COVID-19, he or she

is frequently neither isolated nor tested for COVID-19.

               c.       Even if someone has tested positive for COVID-19 and is taken to another

location, he or she is often returned to general population without testing to ensure that COVID-

19 is no longer present or contagious.

       33.     PDP relies on near 24-hour lockdowns.

               a.       People are let out of their cells for a mere 15 minutes, occasionally once a

day, but many PDP facilities do not let people out for days on end.




                                                  14
         Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 15 of 24




               b.      In these circumstances, people are unable to bathe or shower for multiple

days.

               c.      For those in single or double cells, these conditions constitute solitary

confinement, causing and exacerbating mental illness and mental distress.

               d.      People detained in these conditions suffer serious physical harms without

the ability to exercise for prolonged periods of times.

               e.      With people locked in their cells for prolonged periods, access to medical

care for chronic conditions and acute illnesses unrelated to COVID-19 has been severely limited.

        34.    PDP’s measures have improperly interfered with the right to counsel.

               a.      Given the PDP’s failure to take adequate risk mitigation measures, in-

person legal visits pose an unreasonable medical risk to all involved.

               b.      Further, PDP administrators have not undertaken efforts to arrange legal

calls between counsel and incarcerated clients, and any such efforts have resulted in a laborious

and time-consuming process.

               The Named Plaintiffs are at Heightened Risk due to the Unsafe and
               Inhumane Conditions of Confinement at PDP’s Facilities.
        35.    Plaintiffs are at a heightened risk for serious illness and death due to medical

vulnerabilities and/or age. These risks are exacerbated—thus further increasing the risk of serious

illness or death—because Plaintiffs are incarcerated under the conditions described above.

        36.    Thomas Remick is a 30-year-old individual held at DC, who was diagnosed with

sarcoma and requires regular chest x-rays. He also lives in a dorm setting.

        37.    Jay Diaz is a 30-year-old individual housed at RCF who suffers from asthma. He

requires breathing treatments, which have not been provided despite his requests. He has stage 3

cervical and ovarian cancer.


                                                 15
         Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 16 of 24




       38.     Nadiyah Walker is a 43-year-old individual housed at RCF who suffers from

seizure-causing epilepsy, diabetes, asthma, and anemia.

       39.     Michael Alejandro is a 27-year-old individual held at DC who suffers from asthma.

He lives in a dorm setting.

       40.     Michael Dantzler is a 45-year-old individual incarcerated in the medical unit at DC.

He has vascular disease that makes him prone to blood clots, and in February 2020, had emergency

surgery to remove a pulmonary embolism. Even in the medical unit, Mr. Dantzler has not had his

cell cleaned nor has he had access to cleaning products to clean the cell himself. A doctor comes

to his cell every week, but the doctor does not always wear a mask.

       41.     Robert Hinton is a 63-year-old individual held at CFCF, who has Hepatitis C that

has caused damage and scarring to his liver. He is currently experiencing pain on the side of his

abdomen.

       42.     Joseph Weiss is a 57-year-old Army Veteran held at CFCF. Due to being wounded

in combat, he has a metal rod and pins in his femur and walks with a cane.

       43.     Joseph Skinner is a 38-year-old individual held at CFCF with severe asthma

currently incarcerated at CFCF. He must use an inhaler daily, has been hospitalized 4 or 5 times,

and was previously intubated due to his asthma.

       44.     James Bethea is a 53-year-old individual housed at the Philadelphia Industrial

Correctional Center (“PICC”), and suffers from asthma, Hepatitis C, arthritis, and diabetes.

       45.     Saddam Abdullah is a 29-year-old individual incarcerated at PICC. He has asthma

and had 4 recent acute asthma attacks. His inhaler is not working, and after his most recent asthma

attack, medical staff refused to provide a breathing treatment. He has experienced chills, loss of




                                                16
           Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 17 of 24




taste and smell, and difficulty breathing. Because he did not have a fever, he was not tested for

COVID-19 and was not medically isolated.


                        IV.       CLASS ACTION ALLEGATIONS
         46.    Plaintiffs Remick, Walker, Diaz, Alejandro, Dantzler, Hinton, Weiss, Skinner,

Abdullah, and Bethea bring this action pursuant to Rule 23 of the Federal Rules of Civil Procedure

on behalf of themselves and a class of similarly situated individuals.

         47.    Plaintiffs Remick, Walker, Diaz, Alejandro, Dantzler, Hinton, Weiss, Skinner,

Abdullah, and Bethea seek to represent a class of all current and future detainees held in custody

at PDP’s facilities (“Class”), including two subclasses: (1) persons who, by reason of age or

medical condition, are particularly vulnerable to injury or death if they were to contract COVID-

19 (“Medically-Vulnerable Subclass”), and (2) persons who, by reason of their disability, are

particularly vulnerable to injury or death if they were to contract COVID-19 (“Disability

Subclass”).

         48.    The “Medically Vulnerable Subclass” is defined as all current and future persons

in the custody of the Philadelphia Department of Prisons who are 55 or older,47 as well as all

current and future persons held of any age who have a medical condition that places them at

increased risk of COVID-19 illness, injury, or death, including but not limited to: (a) lung disease,

including asthma, chronic obstructive pulmonary disease (e.g. bronchitis or emphysema), or other

chronic conditions associated with impaired lung function; (b) heart disease, such as congenital

heart disease, congestive heart failure, or coronary artery disease; (c) chronic liver or kidney

disease (including hepatitis and dialysis patients); (d) diabetes or other endocrine disorders; (e)

epilepsy; (f) hypertension; (g) compromised immune systems (such as from cancer, HIV, receipt


47
     Amon Decl. ¶ 9; Cohen Decl. ¶ 43.


                                                 17
         Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 18 of 24




of an organ or bone marrow transplant, as a side effect of medication, or other autoimmune

disease); (h) blood disorders (including sickle cell disease); (i) inherited metabolic disorders; (j)

history of stroke; (k) a developmental disability; and/or (l) a current or recent (last two weeks)

pregnancy. All Plaintiffs represent the Medically Vulnerable Subclass.

       49.     The “Disability Subclass” is defined as all current and future persons in the custody

of the Philadelphia Department of Prisons who have an impairment that substantially limits one or

more of their major life activities and who are at increased risk of COVID-19 illness, injury, or

death due to their disability or any medical treatment necessary to treat their disability, including

but not limited to those who have: (a) lung disease, including asthma, chronic obstructive

pulmonary disease (e.g. bronchitis or emphysema), or other chronic conditions associated with

impaired lung function; (b) heart disease, such as congenital heart disease, congestive heart failure,

or coronary artery disease; (c) chronic liver or kidney disease (including hepatitis and dialysis

patients); (d) diabetes or other endocrine disorders; (e) epilepsy; (f) hypertension; (g) compromised

immune systems (such as from cancer, HIV, receipt of an organ or bone marrow transplant, as a

side effect of medication, or other autoimmune disease); (h) blood disorders and/or (i)

developmental disability.48 All Plaintiffs represent the Disability Subclass.

       50.     This action has been brought and may properly be maintained as a class action as

it satisfies the numerosity, commonality, typicality, and adequacy requirements for maintaining a

class action under Fed. R. Civ. P. 23(a).

       51.     Joinder is impracticable because (1) the class members are numerous; (2) the

classes include unidentifiable future members; and (3) the class members are incarcerated,


48
   The disability subclass is separate and apart from the medically vulnerable class as age, and
some conditions within the medically vulnerable class, such as pregnancy, are not factors that place
a person under the ambit of the ADA’s protections.


                                                 18
         Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 19 of 24




rendering their ability to institute individual lawsuits limited, particularly in light of the court

closures in the City of Philadelphia.

       52.     Common questions of law and fact exist as to all members of the proposed classes:

All have the right to receive adequate COVID-19 prevention, testing, and treatment.

       53.     Plaintiffs’ claims are typical of the members of the class because Plaintiffs and all

class members are injured by the same wrongful acts, omissions, policies, and practices of

Defendants-Respondents as described in this Complaint. Plaintiffs’ claims arise from the same

practices, policies, and conduct that gives rise to the claims of the class members, and are based

on the same legal theories.

       54.     Plaintiffs Remick, Walker, Diaz, Alejandro, Dantzler, Hinton, Weiss, Skinner,

Abdullah, and Bethea have the requisite personal interest in the outcome of this action and will

fairly and adequately protect the interests of the class. They have no interests adverse to the

interests of the proposed class. They retained pro bono counsel with experience and success in

the prosecution of civil rights litigation. Counsel for Plaintiffs know of no conflicts among

proposed class members or between counsel and proposed class members.

       55.     Defendants have acted on grounds generally applicable to all proposed class

members, and this action seeks declaratory and injunctive relief. Plaintiffs therefore seek class

certification under Rule 23(b)(2).

       56.     In the alternative, the requirements of Rule 23(b)(1) are satisfied, because

prosecuting separate actions would create a risk of inconsistent or varying adjudications with

respect to individual class members that would establish incompatible standards of contact for the

party opposing the proposed classes.




                                                19
         Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 20 of 24




                                V.    CLAIMS FOR RELIEF
                                 FIRST CLAIM FOR RELIEF

               Unconstitutional Conditions of Confinement in Violation of the
                Eighth and Fourteenth Amendment to the U.S. Constitution
                             42 U.S.C. § 1983/28 U.S.C. § 2241

                 Class & Medically Vulnerable Subclass versus All Defendants
       57.     Under the Eighth and Fourteenth Amendments, corrections officials are required to

provide for the reasonable health and safety of persons, whether sentenced or in pretrial detention,

and they must provide humane conditions of confinement. Farmer v. Brennan, 511 U.S. 825, 832

(1994); Youngberg v. Romeo, 457 U.S. 307, 315–16, 324 (1982). Correctional officials have an

affirmative obligation to protect persons in their custody from infectious disease. Correctional

officials also have an obligation not to place persons in their custody in oppressive conditions

involving prolonged lockdowns and solitary confinement.           Officials violate the rights of

incarcerated individuals when they are either deliberately indifferent to conditions of confinement

that are likely to cause them serious illness and that pose an unreasonable risk of serious damage

to their future health, Helling v. McKinney, 509 U.S. 25, 33-34 (1993), or if their acts are

objectively unreasonable. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2470 (2015).

       58.     PDP’s facilities, as currently operated, are unable to comply with public health

guidelines to prevent an outbreak of COVID-19, and Defendants have not and cannot provide for

the safety of the Class, nor have they been providing humane conditions of confinement.

Defendants have not taken appropriate steps to test for, treat, or prevent COVID-19 outbreaks, and

Defendants are unable to protect the Medically Vulnerable Subclass from serious harm caused by

COVID-19, in violation of their constitutional obligation to provide humane conditions of

confinement for the Class and Medically Vulnerable Subclass.




                                                20
         Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 21 of 24




       59.     Absent the immediate implementation of the CDC-mandated health and safety

measures, further relief in the form of releases of highly vulnerable inmates will be necessary.

       60.     Defendants have violated the rights of the Class under the Eighth and Fourteenth

Amendments.

                                SECOND CLAIM FOR RELIEF

                        Violation of the Americans with Disabilities Act
                                     42 U.S.C. §§ 12101 et seq
                     Disability Subclass versus Defendant City of Philadelphia

       61.     Title II of the ADA requires public entities, such as PDP, to reasonably

accommodate people with disabilities in all programs and services for which people with

disabilities are otherwise qualified.

       62.     Plaintiffs, and other members of the Class, are qualified individuals with a disability

under the meaning of the ADA.

       63.     Access to medical treatment and safe conditions of confinement are programs or

services that PDP’s facilities must provide to incarcerated people for purposes of the ADA.

       64.     Defendants intentionally discriminate against people with disabilities by

intentionally denying them reasonable accommodations in accordance with CDC guidelines and

necessary to protect themselves from COVID-19.

       65.     If the population is reduced to allow for adequate social distancing, reasonable

accommodations in accordance with CDC guidelines are necessary to protect people with

disabilities including, but not limited to: single celling, provision of cleaning supplies, access to

soap to facilitate handwashing, and staggered dining and recreation times in numbers that permit

social distancing.




                                                 21
           Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 22 of 24




          66.   Failing to provide these reasonable accommodations is illegal discrimination under

the ADA entitling Plaintiffs and members of the Disability Subclass to injunctive and declaratory

relief.


                            VI.         REQUEST FOR RELIEF
          67.   Plaintiffs Thomas Remick, Nadiyah Walker, Jay Diaz, Michael Alejandro, Michael

Dantzler, Robert Hinton, Joseph Weiss, Joseph Skinner, Saddam Abdullah, and James Bethea and

Class Members respectfully request that the Court order the following:

                a. Certification of this case as a Class Action under Fed. R. Civ. P. 23(b)(2);

                b. Injunctive relief ordering Defendants to immediately mitigate the serious risk

                   of illness, death, and harm from COVID-19 and to provide humane conditions

                   of confinement to those who are incarcerated or detained in the PDP;

                c. A preliminary injunction directing Defendants to submit a plan to the Court

                   within five days, to be overseen by a qualified public health expert pursuant to

                   Fed. R. Evid. 706, which outlines specific mitigation efforts, in line with CDC

                   guidelines, to significantly reduce the risk of contraction of COVID-19 by all

                   Class Members;

                d. In the absence of immediate and effective compliance with paragraphs b and c,

                   injunctive relief and/or writs of habeas corpus requiring Defendants to:

                   (i.)    Release the Medically Vulnerable Subclass Members;

                   (ii.)   Provide these individuals with educational resources on COVID-19,

                           including instructions that they should self-isolate for the CDC-

                           recommended period of time (currently 14 days) following release;




                                                 22
Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 23 of 24




       (iii.)   A housing and/or public support plan for any released Class or Subclass

                Members with exposure to or infection with COVID-19 confirmed by

                testing, and who do not readily have a place to self-isolate for the CDC-

                recommended period of time (currently 14 days).

    e. A declaration that Defendants’ policies and practices violate the Eighth and

       Fourteenth Amendments and that Defendants’ policies and practices violate the

       Americans with Disabilities Act with respect to the Disability Subclass.

    f. An award of Plaintiffs’ attorneys’ fees and costs; and

    g. Any further relief this Court deems just and appropriate.




                                     23
       Case 2:20-cv-01959-BMS Document 1 Filed 04/20/20 Page 24 of 24




        Respectfully submitted,

        /s/ Su Ming Yeh                             /s/ David Rudovsky
        Su Ming Yeh (PA 95111)                      David Rudovsky (PA 15168)
        /s/ Matthew A. Feldman                      /s/ Jonathan H. Feinberg
        Matthew A. Feldman (PA 326273)              Jonathan H. Feinberg (PA 88227)
        PENNSYLVANIA INSTITUTIONAL                  /s/ Susan M. Lin
        LAW PROJECT                                 Susan Lin (PA 94184)
        718 Arch St., Suite 304S                    KAIRYS, RUDOVSKY, MESSING,
        Philadelphia, PA 19106                      FEINBERG, & LIN, LLP
        (215)-925-2966                              718 Arch Street, Suite 501S
        smyeh@pailp.org                             Philadelphia, PA 19106
        mfeldman@pailp.org                          (215) 925-4400
                                                    drudovsky@krlawphila.com
                                                    jfeinberg@krlawphila.com
                                                    slin@krlawphila.com


        /s/ Nyssa Taylor                            /s/ Will W. Sachse
        Nyssa Taylor (PA 200885)*                   Will W. Sachse (PA 84097)
        /s/ Witold J. Walczak                       /s/ Benjamin R. Barnett
        Witold J. Walczak (PA 62976)                Benjamin R. Barnett (PA 90752)
        /s/ Hayden Nelson-Major                     /s/ Mary H. Kim
        Hayden Nelson-Major (PA 320024)             Mary H. Kim*
        /s/ Ali Szemanski                           /s/ Nicolas A. Novy
        Ali Szemanski (PA 327769)*                  Nicolas A. Novy (PA 319499)
        AMERICAN CIVIL LIBERTIES UNION              /s/ Theeya Musitief
        OF PENNSYLVANIA                             Theeya Musitief (PA 327295)*
        P.O. Box 60173                              DECHERT LLP
        Philadelphia, PA 19102                      Cira Centre
        (215) 592-1513                              2929 Arch Street
        ntaylor@aclupa.org                          Philadelphia, PA 19104-2808
        vwalczak@aclupa.org                         (215) 994-2496
        HNelson-Major@aclupa.org                    Will.Sachse@dechert.com
        aszemanski@aclupa.org                       Ben.Barnett@dechert.com
                                                    Mary.Kim@dechert.com
                                                    Nicolas.Novy@dechert.com
                                                    Theeya.Musitief@dechert.com

                                                    * indicates counsel who will seek
                                                    admission or pro hac vice admission

        Attorneys for Petitioners/Plaintiffs


DATE: April 20, 2020



                                               24
